DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Amendment
The amendments and arguments/remarks filed on 02/25/2021 have been entered and fully considered.
Instant claims 1, 3-4, 6-8, 12, 14, 17, 19, 21-25, and 27-31 have been amended currently.
Instant claims 2, 5, 9-11, 13, 15-16, 18, 20, and 26 have been cancelled currently.
Currently, instant claims 1, 3-4, 6-8, 12, 14, 17, 19, 21-25, and 27-31 are pending.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 12, 14, 17, 19, 21-25, and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims recite a method and system of fluorescence analysis employing an optical reference, wherein an excitation light from a light source passes through a sample and into the optical reference, the optical reference then produces an emission light that passes through the sample again and into a detector for analysis; see instant claims.  The inventions from the combination of Hayashi, Slovacek, and Ho does not employ an optical reference that produces an emission light that passes through the sample and corresponding detector for analyzing a sample.  Furthermore, an updated search has not found another reference employing the same components as the instant invention.  With this stated, it is the position of the Examiner that the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        


/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797